Citation Nr: 1229739	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as multiple lipoma masses on the forearm, chest wall and back.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In an April 2011 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  In this case, the claims file includes an inadequate VA medical opinion regarding a link between the claimed skin disorder to service, and a request from the Veteran's representative for additional VCAA notice.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Pursuant to the April 2011 Board remand instructions, the Veteran underwent a July 2011 VA examination in order for all pertinent disorders associated with the skin to be diagnosed and for the examiner to opine as to the etiology of each diagnosed skin disorder.  The VA examiner noted the history of the Veteran's skin condition included multiple tumors in the abdomen, chest, and both upper and lower extremities since Vietnam service.  Following the evaluation, the examiner characterized the Veteran's skin condition as multiple lipomas which appeared about four to five percent of the total body area and no treatment had been completed or currently undergone for a benign or malignant neoplasm or metastases but there was watchful waiting.  The VA examiner concluded that the Veteran has multiple lipomas.  The examiner indicated that the claims file and April 2011 Board remand was reviewed.  The examiner stated that, other than lipomas, no other skin rash was noted as present, service medical records did not show any skin rash or diagnosis of lipoma, and it is not caused by agent orange exposure, and in his opinion, it is not likely as not related to military service.

The Board finds the July 2011 VA medical opinion is inadequate to render a decision for the claim on appeal.  The opinion is based upon the lack of contemporaneous medical evidence of any skin rash or diagnosis of lipoma in the Veteran's service medical records, and the VA examiner did not consider the Veteran's consistent and competent lay evidence of record for a continuity of symptomatology for the claimed skin disorder since separation from service.  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (some skin disorders, such as a rash).  Additionally, although the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  Moreover, the Board notes that at the January 2011 Board hearing, the Veteran's representative explicitly noted the claim on appeal is sought on a direct basis and not on a presumptive basis due to exposure to certain herbicide agents in Vietnam during active service.

As a result, the Board finds the July 2011 VA medical opinion is based on an inaccurate factual history and finds it cannot rely on a medical opinion that rejects or fails to address the Veteran's competent and consistent lay history solely because it is not corroborated by medical evidence without sufficient rationale.  Thus, an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide the claimed skin disorder on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).  The RO should arrange for the Veteran's claims file to be reviewed by the VA physician who conducted the July 2011 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion.

Furthermore, in a June 2012 statement, the Veteran's representative requested for VA to "[k]indly advise [them] as to the further needs and the adjudication of this claim under all appropriate laws."  The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements have been satisfied by a March 2007 letter and April 2009 statement of the case sent to the Veteran and his representative.  However, in light of this additional request, the RO should include the appropriate VCAA notice to the Veteran and his representative with regard to the claim on appeal in the supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:
	
1.  Furnish the Veteran's entire claims file to the VA physician who conducted the July 2011 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disorder, to include multiple lipomas, had its onset in service or is in any way related to service, to include the Veteran's competent and consistent lay assertions of a continuity of symptomatology since separation from service.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records for the claimed skin disorder during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), to include additional VCAA notice that provides notification regarding the evidence needed to substantiate the issue on appeal, and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

